



EXHIBIT 10.1
CONFIDENTIAL TREATMENT REQUESTED






SUBJECT TO FEDERAL RULE OF EVIDENCE 408




SETTLEMENT AGREEMENT


This Settlement Agreement (this “Agreement”) is executed on April 8, 2016, but
shall be deemed entered into on March 7, 2016 (the “Agreement Date”) between
ServiceNow, Inc., a Delaware corporation (“ServiceNow”) and BMC Software, Inc.,
a Delaware corporation (“BMC”). ServiceNow and BMC are referred to herein from
time to time collectively as the “Parties” and each individually as a “Party.”


BACKGROUND


WHEREAS, BMC filed lawsuits for alleged patent infringement against ServiceNow
in the U.S. District Court for the Eastern District of Texas, Case No.
2:16-cv-132 EDTX, and Case No. 2:14-cv-902 EDTX; and BMC v. ServiceNow, EP 807
Dusseldorf (collectively, the “BMC Litigations”) seeking damages and injunctive
relief;


WHEREAS, ServiceNow denies that BMC’s patents are valid and/or infringed or that
any damages or injunctive relief are available with respect thereto;


WHEREAS. BMC and ServiceNow executed a binding Term Sheet on March 7, 2016
(“Term Sheet”) to resolve the BMC Litigations which is intended to be replaced
in its entirety by this Agreement;


WHEREAS, the U.S. Patent and Trademark Office instituted Inter Partes Review 073
IPR – IPR2015-0121, 992 IPR – IPR2015-01631, 594 IPR – IPR2015-01176, and
Covered Business Method Review 093 CBM – CBM2015-0017 (hereafter the “Instituted
Patent Office Proceedings”); and


WHEREAS, notwithstanding their disagreements in the BMC Litigations and the
Instituted Patent Office Proceedings, the Parties now desire to resolve their
disputes, and accordingly, seek a settlement of the BMC Litigations and the
Instituted Patent Office Proceedings (hereafter the “Litigations”) and enter
into this Agreement providing for settlement on the terms and conditions set
forth below.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:


1. Definitions; Interpretation.


For purposes of this Agreement, capitalized terms not defined in this Section 1
shall have the meanings assigned to them elsewhere in this Agreement.


“Affiliate” shall mean, with respect to any Party, any other entity that
directly, or through one or more intermediaries, Controls or is Controlled by or
is under common Control with such Party, but, with respect






NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




to BMC, excluding: (a) the equity holders of Boxer Parent Company Inc., and (b)
affiliates or portfolio companies of the equity holders of Boxer Parent Company
Inc.


“Agreement” shall have the meaning set forth in the Preamble.


“Agreement Date” shall mean the date set forth in the Preamble.


“Acquiring Entities” shall have the meaning set forth in Section 8 of this
Agreement.
“Arbitrated Claims” shall have the meaning set forth in Section 4.1 of this
Agreement.
“Arbitration Notice” shall have the meaning set forth in Section 4.2 of this
Agreement.


“Assertion” or “Asserted” shall mean an action of any nature alleging
infringement of any Patent right by a product or service before any legal,
judicial, arbitration, administrative, executive, or other type of body that has
or claims to have authority to adjudicate such action in whole or part, such as
but not limited to United States state and federal courts, the U.S.
International Trade Commission, and any foreign counterparts of any of the
foregoing or any other authorized communications alleging the same.
“Assertion Notice” shall have the meaning set forth in Section 4.2 of this
Agreement.
“BMC” shall have the meaning set forth in the Preamble.


“BMC Covered Affiliates” shall mean BMC’s Affiliates that exist as of the
Agreement Date, and newly created Affiliates of BMC or its Affiliates resulting
from a corporate restructuring or reorganization (including a reincorporation)
of BMC or any of its Affiliates, and any New Affiliate.


“BMC Covenant Patents” shall mean all Patents held by or Controlled by BMC
and/or BMC Covered Affiliates throughout the world at any time during the
Covenant Term.


“BMC Covered Products or Services” shall mean past, present, and future products
and services (provided the future means during the Covenant Term and such future
products and services meet the requirements of any of (i) through (iv) below,
during the Covenant Term): (i) developed by, or for, BMC or a BMC Covered
Affiliate; (ii) owned by BMC or any BMC Covered Affiliate; (iii) operated or
distributed as part of BMC’s products and services (i.e., combination products
or services) by, or for, BMC or any BMC Covered Affiliate but only to the extent
of the combination; or (iv) used internally to operate BMC’s or any BMC Covered
Affiliate’s business; where products and services include, without limitation,
all hardware, object code, source code, know-how, inventions, trade secrets,
designs or innovations and all technology associated with developing, producing
and operating such products or services, but only to the extent as described in
any of (i) through (iv).


“BMC In-Suit Patents” shall mean: (i) U.S. Patent Nos. 5,978,594, 6,816,898,
6,895,586, 7,062,683, 7,617,073, 8,646,093, 8,674,992, 7,877,783, 8,554,750, and
7,966,398 as well as EP 1444807; and (ii) any and all continuations,
continuations-in-part, divisionals, reissues or re-examinations which claim
priority to the patents listed in the foregoing (i); and (iii) all foreign
equivalents of the patents listed in the foregoing (i) or (ii).


“BMC Litigations” shall hall have the meaning set forth in the Preamble.


“Change of Control” shall be deemed to have occurred through any one or more of
the following transactions


2
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




(whether effected as a single transaction or series of transactions): (i) a
sale, transfer or other disposition of all or substantially all of the assets of
a Party and its Affiliates on an aggregate basis; (ii) a spin-off, split-off or
other pro rata distribution of more than 50% of the equity interests of a Party
and its Affiliates on an aggregate basis to all of the public shareholders of
the ultimate parent company of such Party and its Affiliates; or (iii) the
acquisition by an entity or group of more than 50% of the total combined voting
power of a Party and any of its Affiliates on an aggregate basis.


“Control” (including, without limitation, with correlative meaning, “Controls,”
or “Controlled by,”) of an asset or entity means possessing the power, directly
or indirectly, to direct the management, activities and policies related to an
asset or of an entity, whether through ownership of title or securities or by
contract, or otherwise and is not limited solely to entities that possess a
majority ownership interest in such entity or person. As a non-limiting example
relating to Patents, “Control” with respect to a Patent includes, without
limitation, the power, directly or indirectly (including by directing the
management, activities and policies of a person or entity) to assert a claim for
infringement, grant licenses, grant covenants, grant assignments, or grant
freedom from suit.


“Courts” shall have the meaning set forth in Section 6.1 of this Agreement.


“Covenant Term” shall mean the period commencing on the Agreement Date and
continuing until [***].


“Covered Affiliates” means the BMC Covered Affiliates and/or ServiceNow Covered
Affiliates, as the context dictates.


“Covered Third Parties” shall mean, with respect to the subject Party, a person
or entity that is such Party’s and/or its Covered Affiliates’ past, present, or
future: (i)direct or indirect customer or end-user; or (ii) supplier, developer,
vendor, operator, distributor, or reseller of such Party’s Covered Products or
Services, but only to the extent such a person or entity uses, makes, sells,
offers for sale, imports, exports, or otherwise provides such Party’s Covered
Products or Services or supplies a component of such Party’s Covered Products or
Services, on behalf of or under authorization of such Party or its Covered
Affiliates.


“Covered Patents” shall mean the BMC Covenant Patents and the ServiceNow
Covenant Patents, as applicable.


“Covered Products or Services” shall mean both ServiceNow Covered Products or
Services and BMC Covered Products or Services.
“Instituted Patent Office Proceedings” shall have the meaning set forth in the
Preamble.
“New Affiliate” shall have the meaning set forth in Section 3.8 of this
Agreement.


“Notice Period” means a period commencing upon conclusion of the Covenant Term
and continuing for [***].
“Parties” shall have the meaning set forth in the Preamble.
“Party” shall have the meaning set forth in the Preamble.


“Patents” means patents and applications and all continuations,
continuations-in-part, divisionals, reissues, reexaminations, and foreign
counterparts to any and all of the foregoing.


“Payment” shall have the meaning set forth in Section 5.1 of this Agreement.
“Resolution Period” shall have the meaning set forth in Section 4.2 of this
Agreement.


3
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




“ServiceNow” shall have the meaning set forth in the Preamble.


“ServiceNow Covered Affiliates” shall mean ServiceNow’s Affiliates that exist as
of the Agreement Date, and newly created Affiliates of ServiceNow resulting from
a corporate restructuring or reorganization (including a reincorporation) of
ServiceNow or any of its Affiliates, and any New Affiliate.


“ServiceNow Covenant Patents” shall mean all Patents held by or Controlled by
ServiceNow and/or ServiceNow Covered Affiliates throughout the world at any time
during the Covenant Term.


“ServiceNow Covered Products or Services” shall mean past, present, and future
products, and services (provided the future means during the Covenant Term and
such future products and services meet the requirements of any of (i) through
(iv) below during the Covenant Term): (i) developed by, or for, ServiceNow or a
ServiceNow Covered Affiliate; (ii) owned by ServiceNow or any ServiceNow Covered
Affiliate; (iii) operated or distributed, as part of ServiceNow’s products and
services (i.e., combination products or services) by, or for, ServiceNow or any
ServiceNow Covered Affiliate but only to the extent of the combination; or (iv)
used internally to operate ServiceNow’s or any ServiceNow Covered Affiliate’s
business; where products and services include, without limitation, all hardware,
object code, source code, know-how, inventions, trade secrets, designs or
innovations and all technology associated with developing, producing and
operating such products or services, but only to the extent as described in any
one of (i) through (iv).
“Signature Date” shall have the meaning set forth in Section 5.1 of this
Agreement.
“Term Sheet” shall hall have the meaning set forth in the Preamble.
2. Release.


2.1 Release. Each Party on behalf of itself, its Covered Affiliates (and each
such person’s respective successors, heirs and assigns, administrators,
executors, employees, officers, directors, and representatives), hereby releases
the other Party, its Covered Affiliates (and each such person’s respective
successors, heirs and assigns, administrators, executors, employees, officers,
directors, and representatives) and their respective Covered Third Parties from
all claims, demands, liabilities, losses, damages, attorneys’ fees, court costs,
or any other form of claim or compensation, known or unknown, arising out of or
in connection with any act or omission of a Party or its Affiliates occurring
before the Agreement Date of this Agreement including, without limitation, any
and all claims of infringement of the released BMC In-Suit Patents.


2.2 Waiver. With respect to the releases provided in Section 2.1 above, BMC and
ServiceNow each hereby expressly waive any right (but only to the extent such
right relates to a claim of Patent infringement) that each may have under the
laws or statutes of any jurisdiction which limits the extension of a general
release to certain types of claims, such as California Civil Code § 1542, which
provides that:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


3. Covenant Not to Sue.


3.1 BMC Covenant. BMC hereby covenants that, in each case during the Covenant
Term, neither it nor any BMC Covered Affiliate shall file or make any Assertion:
(a) against ServiceNow or any ServiceNow Covered Affiliate alleging infringement
of any BMC Covenant Patent for making, having made, using, selling, offering for
sale, importing, exporting, distributing (including distributing or using third
party products as


4
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




embedded into, or otherwise combined with, ServiceNow Covered Products or
Services (i.e., combination products or services), provided however that such
covenant not to sue will not apply to the third party products on a stand-alone
basis) or otherwise providing (including providing a service to a customer where
the combination of a customer-provided element and such provided service create
the Patent infringement, provided however that such covenant not to sue will not
apply to the customer-provided element on a stand-alone basis) ServiceNow
Covered Products or Services; or (b) against any ServiceNow Covered Third Party
alleging infringement of any BMC Covenant Patent due to such ServiceNow Covered
Third Party’s using (including receiving a service from ServiceNow where the
combination of the third party-provided element and such provided service create
the Patent infringement, provided however that such covenant not to sue will not
apply to the third party-provided element on a stand-alone basis), making,
selling, offering for sale, importing, exporting, or otherwise providing
ServiceNow Covered Products or Services on behalf of or as authorized by
ServiceNow or a ServiceNow Covered Affiliate. Notwithstanding the foregoing and
for the avoidance of doubt, this covenant does not apply to any ServiceNow
Covered Third Party’s components, whether ServiceNow Covered Third Party -
provided or not, that infringe a BMC Covenant Patent on a stand-alone basis that
are sold or provided by the ServiceNow Covered Third Party to third parties
(i.e., without regard to the activities or any involvement from ServiceNow or a
ServiceNow Covered Affiliate). In the event of a violation of this covenant, BMC
agrees that specific performance shall be an appropriate and available remedy to
ServiceNow, in addition to any other remedies available at law.


3.2 ServiceNow Covenant. ServiceNow hereby covenants that, in each case during
the Covenant Term, neither it nor any ServiceNow Covered Affiliate shall file or
make any Assertion: (a) against BMC or any BMC Covered Affiliate alleging
infringement of any ServiceNow Covenant Patent for making, having made, using
selling, offering for sale, importing, exporting, distributing (including
distributing or using third party products as embedded into, or otherwise
combined with, BMC Covered Products or Services (i.e., combination products or
services), provided however that such covenant not to sue will not apply to the
third-party product on a stand-alone basis) or otherwise providing (including a
service to a customer where the combination of a customer-provided element and
such provided service create the Patent infringement, provided however that such
covenant not to sue will not apply to the customer- provided element on a
stand-alone basis) BMC Covered Products or Services; or (b) against any BMC
Covered Third Party alleging infringement of any ServiceNow Covenant Patent due
to such BMC Covered Third Party’s using (including receiving a service from BMC
where the combination of the third party-provided element and such provided
service create the Patent infringement, provided however that such covenant not
to sue will not apply to the third party-provided element on a stand-alone
basis), making, selling, offering for sale, importing, exporting, or otherwise
providing BMC Covered Products or Services on behalf of or as authorized by BMC
or a BMC Covered Affiliate. Notwithstanding the foregoing and for the avoidance
of doubt, this covenant does not apply to any BMC Covered Third Party’s
components, whether BMC Covered Third Party -provided or not, that infringe a
ServiceNow Covenant Patent on a stand-alone basis that are sold or provided by
the BMC Covered Third Party to third parties (i.e. without regard to the
activities or any involvement from BMC or a BMC Covered Affiliate). In the event
of a violation of this covenant, ServiceNow agrees that specific performance
shall be an appropriate and available remedy to BMC, in addition to any other
remedies available at law.


3.3 Restriction on Sales. The Parties agree that the covenants set forth in this
Section 3 shall run with the BMC Covenant Patents and the ServiceNow Covenant
Patents and shall be binding on any successors-in-interest thereto. BMC and
ServiceNow may freely assign, sell, or otherwise transfer the BMC Covenant
Patents and the ServiceNow Covenant Patents and/or any exclusionary rights
thereof to another entity, respectively, provided such entity agrees in writing
to be bound by the terms of this Section 3 prior to, or as part of, such
transfer, and to similarly bind any transferees to whom it may further transfer
such Patents.




5
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




3.4 Scope. During the Covenant Term no damages shall accrue for infringement by
Covered Products or Services of the Covered Patents anywhere in the world where
such Covered Patents exist. Damage accrual begins upon an Assertion Notice for
the Patents in the Assertion Notice if the Assertion Notice is sent during the
Notice Period. Nothing in this Agreement shall prevent either Party from
litigating non-Patent related disputes not otherwise related to the release
under Section 2.1. Neither Party may use the covenants not to sue described in
Sections 3.1 and 3.2 above in support of an estoppel or laches defense in any
subsequent proceeding after the expiration of the Covenant Term, and the Parties
agree that the length of time of the Covenant Term shall not count toward any
estoppel-or-laches-defense- required time period and that the length of time of
the Covenant Term shall not accrue for the purpose of an estoppel or laches
defense by a defending Party.


3.5 Defensive Termination by BMC. If at any time ServiceNow or a ServiceNow
Covered Affiliate makes any Assertion against BMC, a BMC Covered Affiliate, or a
BMC Covered Third Party in breach of its obligations under Section 3.2 above and
does not retract, dismiss, or otherwise cure the making of such Assertion within
sixty (60) days of written notice from BMC, BMC shall have the right to
terminate its obligations under Section 3.1, effective on written notice to
ServiceNow.


3.6 Defensive Termination by ServiceNow. If at any time BMC or a BMC Covered
Affiliate makes any Assertion against ServiceNow, a ServiceNow Covered
Affiliate, or a ServiceNow Covered Third Party in breach of its obligations
under Section 3.1 above and does not retract, dismiss, or otherwise cure the
making of such Assertion within sixty (60) days of written notice from
ServiceNow, ServiceNow shall have the right to terminate its obligations under
Section 3.2, effective on written notice to BMC.


3.7    Defensive IPR. During the Covenant Term neither Party nor their
respective Affiliates shall file an Inter Partes Review, Post Grant Review or
Covered Business Method review with the United States Patent and Trademark
office or any similar foreign proceeding with any other government related to
any of the other Party’s or its Covered Affiliates’ Covered Patents, except in
response to an Assertion brought in contravention of Section 3.1 or 3.2 above.


3.8    New Affiliate. If an Affiliate is acquired by a Party or otherwise
becomes an Affiliate after the Agreement Date, such affiliate shall be deemed a
Covered Affiliate, effective only as of the date of the acquisition or otherwise
becoming a Covered Affiliate; provided, however, there is no Patent litigation
pending against the affiliate by the other Party as of the date it becomes
publically known that the affiliate has agreed to be acquired (a “New
Affiliate”).


3.9    Divested Affiliates. The obligations in Section 3 shall apply to any
Affiliate who is an Affiliate of a Party at any time during the Covenant Term
even if such Affiliate ceases to be an Affiliate during the Covenant Term (a
“Divested Affiliate”), and the Parties agree to require as a condition of the
divestiture that such Divested Affiliate agrees to remain bound by the terms of
this Agreement.


3.10 No Laundering. Each Party understands and acknowledges that the rights
granted to such Party and its Covered Affiliates’ hereunder cover only such
Party’s and their Covered Affiliates’ Covered Products or Services and do not,
cover manufacturing activities that such Party or its Covered Affiliates may
undertake on behalf of third parties.


4. Notice Period and Arbitration.


4.1 Notice Period. During the Notice Period and the pendency of any Resolution
Period (if any), neither Party nor any of its Affiliates may bring an Assertion
against the other Party, its Covered Affiliates or its respective Covered Third
Parties, except for providing the notices permitted in Section 4.2 below and any


6
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




resulting arbitration with respect to a Patent for which an Arbitration Notice
(as defined below) is provided under Section 4.2 (the “Arbitrated Claims”). Upon
the expiration of the Notice Period and Resolution Period (if any), either Party
may bring an Assertion against the other Party (except for an Assertion related
to the Arbitrated Claims (if any)), in which case each Party reserves all
rights, defenses and legal arguments in such proceeding (including, without
limitation, challenging any Asserted Patents in proceedings before the United
States Patent and Trademark Office).


4.2 Assertion Notice. During the Notice Period, either Party may provide one
hundred and twenty (120) days of written notice (the “Resolution Period”)
through private correspondence to the other Party that it intends to assert a
Patent against such Party (the “Assertion Notice”). The Assertion Notice must
specify the specific Patents the sending Party believes to be infringed, the
products and/or services of the receiving Party that are believed to be
infringing, and the basis for the sending Party's belief that Patent
infringement has occurred. The Parties acknowledge and agree that the Assertion
Notice shall not be publicly disclosed or otherwise made available to any
customer or potential customer of either Party. The Party receiving an Assertion
Notice shall be entitled to elect to have the dispute over the Asserted Patents
sent to binding arbitration by providing written notice during the Resolution
Period of its election to arbitrate (the “Arbitration Notice”). A Party
receiving the Assertion Notice shall be prohibited from filing any declaratory
judgment action or other legal proceeding (including Inter Partes Review, Post
Grant Review, or Covered Business Method review with the United States Patent
and Trademark office or any other proceeding in any foreign jurisdiction)
relating to the Patents identified in the Assertion Notice during the Notice
Period and the pendency of any Resolution Period (if any), unless and until a
Party brings an Assertion (apart from the Assertion Notice itself) after the
expiration of the Notice Period and Resolution Period (if any).


4.3 Arbitration. If the Party receiving the Assertion Notice provides an
Arbitration Notice to the Party that sent the Assertion Notice, then
notwithstanding the provisions of Section 4.1 above, the Parties shall enter
binding arbitration administered by JAMS regarding the dispute over the noticed
Patents as their sole and exclusive remedy for all claims of Patent infringement
pertaining to the Patents specified in the Assertion Notice under the following
terms: (a) the arbitration shall take place in New York City and shall be
conducted by three (3) neutral arbitrators, with one neutral arbitrator to be
selected by each Party from the then prevailing list of available JAMS neutral
arbitrators (or as otherwise agreed by the Parties in writing) and a third
arbitrator to be selected by the two party-selected arbitrators, provided that
all arbitrators shall be patent attorneys and at least one is a patent
litigator; (b) the arbitrators shall have the authority to determine
infringement and whether proposed non-infringing alternatives or workarounds are
or are not infringing, make an award of damages (with respect to the Patents
subject to the Assertion Notice sent after the expiration of the Covenant Term)
and determine a running royalty, (c) the arbitrators shall have no authority to
issue any provisional or injunctive relief, and the Party sending the Assertion
Notice waives any right to seek any provisional or injunctive relief with
respect to the Patents identified in the Assertion Notice against a Party, (d)
each side shall have no right to recover from the other any fees or costs
incurred in connection with the arbitration, (e) the arbitrators shall have no
authority to award any damages based on willfulness or any enhanced damages
under 35 U.S.C. § 284 (e.g., compensatory damages only); and (f) the arbitrators
decisions shall be final and binding, and each side waives any right to appeal
the same, except that the Party against whom an award is made can appeal the
amount of the award or the running royalty in federal court in Delaware.


5. Payment.


5.1 In consideration of the releases and covenants granted by BMC in this
Agreement, ServiceNow shall, within ten (10) business days from the last date
set forth under the signature blocks below (the “Signature Date”), make to BMC a
payment of [***] (the “Payment”).


5.2 The Payment shall be paid to:


7
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






Bank:    Citibank, N.A.
Bank Address:    300 Crescent Court, Suite # 950, Dallas, TX 75201
ABA Routing No:    113193532
Account Name:    McKool Smith PC IOLTA Trust Account
Account Number:    9771210379


5.3    In the event the U.S. tax authorities impose any taxes on any part of the
Payment, and ServiceNow is legally required to withhold such taxes at source,
ServiceNow shall be permitted to deduct such withheld taxes from the Payment.
Each Party shall be solely responsible for any taxes imposed on that Party.
ServiceNow shall make the Payment from a United States bank.


6. Dismissal of the Lawsuit and Stipulated Consent Order.


6.1 Within three (3) business days of receipt of the Payment, BMC and ServiceNow
shall jointly file the appropriate papers with the courts in which the BMC
Litigations are pending (“Courts”) (a) dismissing without prejudice all claims
of Patent infringement asserted in the BMC Litigations, and (b) dismissing
without prejudice any counterclaims or defenses of patentability, invalidity,
unenforceability or non-infringement in the BMC Litigations, by filing with such
Courts a Stipulation and Proposed Order for Dismissal without Prejudice in the
form attached hereto as Exhibit A hereto. Each Party shall bear its own fees and
costs incurred in connection with the Litigations.


6.2 Within three (3) business days of receipt of the Payment, BMC and ServiceNow
shall jointly file the appropriate papers with the U.S. Patent and Trademark
Office requesting termination of the Instituted Patent Office Proceedings. BMC
and ServiceNow agree that a decision by the U.S. Patent and Trademark Office to
continue the Instituted Patent Office Proceedings in spite of the request for
termination shall not affect this Agreement or any other right, obligation, or
provision of this Agreement.


7. Confidentiality.


Each Party shall keep the terms and conditions of this Agreement confidential,
and each Party (including their agents, attorneys, directors, officers, and
employees) shall not now or hereafter disclose such terms and conditions to any
third party except: (a) with the prior written consent of the other Party; (b)
as may be required by law, subpoena or order of a governmental authority of
competent jurisdiction; (c) to the professional legal counsel, accountants,
insurers, auditors and banks of such Party, so long as the disclosure is made
pursuant to confidentiality obligations at least as stringent as those provided
in this Section; and (d) to an Affiliate, a potential acquirer of, actual or
prospective investor in, or actual or prospective lender to a Party (only if,
and to the extent, required by contract), so long as the disclosure is made
pursuant to confidentiality obligations at least as stringent as those provided
in this Section. With respect to the forgoing (b), such disclosing Party shall,
to the extent legally permissible, provide the other Party with reasonable prior
written notice of the disclosure and, use reasonable and customary efforts to
maintain confidential treatment. Upon receipt of written notice, when and if the
noticed party wishes to contest production of the agreement and/or its terms or
conditions, the burden of contesting same with be on the noticed party.
Notwithstanding the foregoing (without further notice to, or consent from, the
other Party) either Party may: (i) issue a press release stating that the
Parties have entered into a confidential settlement agreement that resolves all
claims asserted in the Litigations to their mutual satisfaction, and that as a
result of the settlement agreement, the Parties will dismiss the Litigations and
request termination of the Instituted Patent Office Proceedings; and (ii)
disclose the terms of this Agreement in any required filings with the United
States Securities and Exchange Commission or the New York Stock Exchange.


Nothing herein shall restrict either Party from discussing facts related to this
matter which


8
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




are in the public domain. However, the Parties further agree that during the
Covenant Term each Party and each of their respective Affiliates shall not: (a)
provide information relating to their respective Patent portfolios and how they
read on the other Party’s (or their Affiliates’) products or services to any
third party for purposes of impeding the other Party’s (or their Affiliates’)
sales or marketing of their products or services; or (b) train their employees
or any third party relating to how their respective Patent portfolios read on
the other Party’s (or their Affiliates’) products or services for purposes of
impeding the other Party’s (or their Affiliates’) sales or marketing of their
products or services.


8.    Transferability.


Except as provided in this Section 8 in connection with a Change of Control and
Section 9.5 of this Agreement, the rights, and obligations hereunder may not be
assigned, by operation of law or otherwise, by a Party without the express prior
written consent of the other Party, which may be withheld in that Party’s sole
discretion. Either Party may, without prior notice to or consent of the other
Party assign, delegate, sell, transfer, or otherwise dispose of all of its
rights and obligations under this Agreement to a third party in the context of a
Change of Control to that third party (“Acquiring Entity”). Notwithstanding the
foregoing, the rights acquired by an Acquiring Entity as permitted by this
Section 8 shall apply only to Covered Products or Services in existence as of
the consummation of the initial Change of Control and shall not apply to any
pre-existing or other product or service of the Acquiring Entity or any
subsequent Acquiring Entity.


9. Miscellaneous.


9.1 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile), it being understood that the Parties need not sign the same
counterpart. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.


9.2    Governing Law; Jurisdiction and Forum.


(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without reference to the choice-of-law
or conflicts of law principles that would result in the application of the laws
of a different jurisdiction.


(b) Each Party irrevocably submits to the exclusive jurisdiction of the state or
federal courts located in Delaware (other than as provided in Section 4.3 above)
in any action arising out of, or relating to, a breach of this Agreement, and
hereby irrevocably agrees that all claims in respect of such action may be heard
and determined in such courts. Each Party hereby irrevocably waives, to the
fullest extent that it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action. The Parties further agree, to the
extent permitted by law, that final and unappealable judgment against any of
them in any action contemplated above shall be conclusive and may be enforced in
any other jurisdiction within or outside the United States by suit on the
judgment, a certified copy of which shall be conclusive evidence of the fact and
amount of such judgment.


9.3 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersedes any
prior discussion, negotiation, Term Sheet,


9
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




agreement, understanding or arrangement and there are no agreements,
understandings, representations, or warranties between the Parties other than
those set forth or referred to in this Agreement.


9.4 Notices. Any notice required to be given hereunder shall be sufficient if in
writing by reliable overnight delivery service (with proof of service) or hand
delivery, addressed as follows:
(a)
To ServiceNow: ServiceNow, Inc.

Attn: General Counsel
2225 Lawson Lane
Santa Clara, CA 95054
with copies to: Cooley LLP
Attn: Heidi Keefe
3175 Hanover Street
Palo Alto, CA 94304


(b)    To BMC:


BMC Software, Inc. Attn: General Counsel
2103 City West Blvd. Houston, TX 77042
with copies to: McKool Smith P.C.
Attn: Robert Cote
One Bryant Park, 47th Floor
New York, NY 10036




Either Party may notify the other Party of any changes to the address or any of
the other details specified in this Section 9.4, which shall be effective
immediately upon receipt. Rejection or other refusal to accept, or the inability
to deliver because of changed address of which no notice was given, shall be
deemed to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.


9.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns;
provided, however, that other than pursuant to Section 8 of this Agreement, no
Party will assign its rights or delegate any or all of its obligations under
this Agreement without the express prior written consent of the other Party.


9.6 Third-Party Beneficiaries. This Agreement is not intended to confer upon any
Third Party (and their successors and assigns) status as a third party
beneficiary hereunder, provided that this Section 9.6 shall not be construed to
restrict any rights conferred upon Covered Affiliates and Covered Third Parties
pursuant to Section 2 and Section 3 of this Agreement or upon Acquiring Entities
pursuant to Section 8 of this Agreement.


9.7 Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by both Parties. The failure
or delay on the part of any Party to assert any of its rights hereunder shall
not constitute a waiver of such rights. The waiver by any Party of a breach of
any term or provision of this Agreement shall not be construed as a waiver of
any subsequent breach.


9.8 Specific Performance.


10
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------






(a) The Parties agree that irreparable damage would occur in the event that any
Party fails to comply with this Agreement in accordance with its terms and that
the Parties shall be entitled to specific performance in such event, in addition
to any other remedy at law or in equity.


(b) Both Parties further agree that neither Party nor any other person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 9.9,
and both Parties irrevocably waive any rights they may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.


(c) Notwithstanding the foregoing, except for a breach of Sections 3 and 7, in
no event shall a Party have liability to the other Party for any consequential,
special, incidental, indirect or punitive damages, lost profits or similar items
arising from a breach of this Agreement.


9.9 Severability. The invalidity of any portion of this Agreement shall not
affect the validity, force or effect of the remaining portions hereof. If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by law.


9.10 Representations and Warranties; Disclaimer.


(a) Each Party, on behalf of itself and its Affiliates, represents and warrants
to the other Party that it has all requisite legal right, power, and authority
to execute, deliver, and perform this Agreement on behalf of itself and its
Affiliates and that the Party has not assigned, subrogated or transferred, or
purported to assign, subrogate or transfer to any third party, the whole or any
part or portion of any of the claims released in this Agreement. BMC further
represents and warrants that: (a) it is the sole owner of all right, title and
interest in the BMC In-Suit Patents; and (b) it has full authority to enter into
the releases and covenants set forth in this Agreement. ServiceNow further
represents and warrants that: (a) it is the sole owner of all right, title and
interest in the ServiceNow Covenant Patents; and (b) it has full authority to
enter into the releases and covenants set forth in this Agreement.


(b) Except for the express warranties made in Sections 9.11(a), the Parties make
no representations or warranties, express, implied or statutory. Without
limiting the generality of the foregoing, nothing in this Agreement will be
construed as giving rise to a warranty or representation by either Party as to
the validity, enforceability, or scope of any Covered Patents.


(c)    BMC represents and warrants that Boxer Parent Company Inc. is the
ultimate parent of BMC.


9.11 Further Assurances. On and after the Agreement Date, each Party shall
cooperate with the other Party, without any further consideration, to cause to
be executed and delivered, all instruments, including instruments of joinder,
and to make all filings with, and to obtain all consents, and to take all such
other actions as each of the Parties may reasonably request to take by the other
Party from time to time, consistent with the terms of this Agreement, in order
to effectuate the provisions and purposes of this Agreement.


IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.




11
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




SERVICENOW, INC.
 
BMC SOFTWARE, INC.
 
 
 
 
 
By:
/s/ Michael P. Scarpelli
 
By:
/s/ Patrick Tagtow
Name:
Michael P. Scarpelli
 
Name:
Patrick Tagtow
Title:
Chief Financial Officer
 
Title:
Sr. VP, General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





12
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





EXHIBIT A


STIPULATED MOTION FOR DISMISSAL WITHOUT PREJUDICE






[intentionally omitted]
































13
SUBJECT TO FEDERAL RULE OF EVIDENCE 408
NOTE: Confidential treatment has been requested for portions of this Exhibit
10.1 designated with [***]. The copy filed herewith omits the information
subject to the confidentiality request. A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.